ACCEPTED
                                                                                                      01-15-00976-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                12/15/2015 5:35:00 PM
           Ernie Garcia, Attorney at Law                                                        CHRISTOPHER PRINE
           Auto Accidents • Business Law • Debt • Eviction • Wills & Probate                                   CLERK




December 15, 2015                                                                  FILED IN
                                                                            1st COURT
                                                                                   Via OF  APPEALS
                                                                                       E-File  only
1ST Court of Appeals                                                            HOUSTON, TEXAS
301 Fannin, Room 245                                                        12/15/2015 5:35:00 PM
Houston, TX 77002                                                           CHRISTOPHER A. PRINE
                                                                                     Clerk
        RE: Case No. 01-15-00976-CV; Valdo Rodriguez vs. Nora Avila in the 1ST
        District Court of Appeals of Texas.

To the clerk of said court,                                                         FILED IN
                                                                             1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
I am the attorney of record for Mr. Rodriguez in the case styled above.   I hereby submit this
                                                                             12/15/2015 5:35:00 PM
payment of $205 for the filing fee due in this case.
                                                                             CHRISTOPHER A. PRINE
                                                                                      Clerk
Please feel free to contact my office if you should have any questions.

                                                     Regards,




                                                     Ernie Garcia,
                                                     Attorney at Law




Phone: (832) 305-7694
Fax: (832) 553-2984
Email: Ernie.Garcia@attorneyeg.com
616 FM 1960, Suite 105, Houston, Texas 77090